DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 2/3/2021 in which claims 1-6, 9-14, 17-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 and 11 “wherein said adhering layer at least partially embedded in said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening” is not in the specification; currently specification only recites [0023] adhering substance is at least partially embedded…on/to an outer surface of the exterior side of the securing band…capable of adhering to the facial skin of a user”; no recitation has been made as to the relationship between the embedding and the adherence of the adhering layer around the interior rim; examiner suggests placing the language verbatim into an appropriate section of the specification, such as the summary
Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities: 
 Examiner suggests review of Claims 1 and 11 “wherein said adhering layer at least partially embedded in said second side of said elastic band is configured to adhere to  the current recitation is not incorrect, examiner suggests deleting the newly amended recitation in favor of merely adding “around said interior rim of said facial opening” at the end of the previously submitted claim. 
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025), Saunders (USPN 3793110), and Duncan et al (USPN 9648914), herein Duncan.
Regarding Claim 1, Elhamasadat teaches an activewear garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2A; [0013] "hooded garment 10…particularly suited for athletic activities") comprising:

an upper head portion adapted to be worn about and secured to a user's head ([0014] "hooded garment 10 has a hood 12"; Elhamasadat teaches the head portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn and secured to a user’s head especially in light of [0015] “hood 12 covers the head of the wearer and holds the loose hair of the wearer in a generally stable position”; see annotated Fig. 2A below for frontal delineation between torso and head portions),

    PNG
    media_image1.png
    747
    638
    media_image1.png
    Greyscale

a lower end of said upper head portion being attached to an upper end of said lower torso portion (see Figs. 2A, 2B; [0020] "pocket 21 is positioned in the back head portion of the hood 12"; [0021] "elastic 22 is positioned below the pocket 21"; [0022] "opening 23 is adjacent to the elastic 22...opening 23 is closeable by a fastener 24"; see annotated Fig. 2A below, where 12 is attached to 14 of the lower torso portion at opening 23);

    PNG
    media_image2.png
    743
    638
    media_image2.png
    Greyscale

a facial opening formed on an anterior side of a facial extension of said upper head portion (see Fig. 3D and annotated Fig. 2A; [0018] "face opening 20 is defined in the front head portion"),

    PNG
    media_image3.png
    749
    641
    media_image3.png
    Greyscale

said facial opening being adapted to allow said user's face to protrude (Elhamasadat teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing a user’s face through, especially in light of [0018] face opening 20 is sized so as to allow a portion of the face of the wearer to be exposed when the hooded garment 10 is worn"),
said having opening having a circumference (see Figs. 2A and 3D, where at least a portion of a circumference is shown).

Elhamasadat does not explicitly teach an elastic band attached to an interior rim of said facial opening formed on said anterior side of said facial extension
said elastic band having a second side that is disposed entirely inside said interior rim
such that said second side does not protrude from said interior rim and is configured to directly contact said user's face.

Lunsford redefines teaching a facial opening formed on an anterior side of a facial extension of said upper head portion (see Figs. 1 and 5E embodiment; although Fig. 1 is a different embodiment in that the band 103 is not separate, one of ordinary skill in the art would understand how Fig. 1 still relates to 5E, where Fig. 5E is the embodiment utilized; where band 103e is the facial extension; where facial opening is delineated by the circumference of 131 located on an anterior side of 103e; Col. 5 Lines 9-10 “band portion 103e attaches to head portion 104”; Col. 5 Line 2 “band portion 103e has a front end 131”); 
said facial opening being adapted to allow said user's face to protrude (Lunsford teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of  allowing a user’s face through, especially in light of Fig. 2),
said facial opening having a circumference (see Fig. 5B; Col. 4 Line 8-9 "band portion 103 may vary width B around the circumference"; although the recitation is directed to a different embodiment, one of ordinary skill in the art would understand the circumferential recitation can apply to Fig. 5E as well).

As such, Lunsford teaches a band having a first side attached to an interior rim of said facial opening formed on said anterior side of said facial extension (see Fig. 5E; Col. 5 Lines 1-2 "Fig. 5E shows band portion 103e with multiple layers of fabric"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”; as such, the "inner" fabric layer seen at 133 can be the band; and the "outer" fabric layer at 134 constitutes interior rim; as for first side-- first side would be the unseen side of fabric layer at 133 in Fig. 5E and facing fabric layer at 134; as for attached--Col. 5 Lines 3-5 "band portion 103e may be formed by layering multiple pieces of fabric on each other and sewing the fabric together along front end 131 and back end 132", where 131 and 132 delineate fabric layers at 133 and 134 and therefore band at 133 is attached to fabric layer at 134 via 131 and 132),
said band having a second side and is disposed entirely inside said interior rim such that said second side does not protrude from said interior rim and is configured to directly contact said user's face (for second side--see Fig. 5E where fabric layer shown at 133 is the second side of fabric layer at 133; as for fabric layer at 133 disposed entirely inside and not protruding--see Fig. 5E where fabric layer at 133 and fabric layer at 134 are concentric and therefore fabric layer at 133 is disposed entirely inside of fabric layer at 134 and therefore does not protrude, especially as the layers have been sewn together at 131 and 132; Lunsford teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a user’s face, especially in light of Fig. 2).

Lunsford at least suggests that the band fabric layer at 133 is elastic (Col. 4 Lines 43-47 "band portion…103e…may therefore use…elastic"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunsford band fabric layer at 133 to be elastic especially as Lunsford suggests such a possibility and as there is a finite number of predictable solutions suggested, such as either 133 or 134 is elastic as taught by Col. 5 Lines 5-7, without unexpected results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamasadat’s “facial opening” with the band of Lunsford (redefining facial opening) in order to prevent user distraction from blowing hair and for a more secure fit around a user’s head (abstract and Col. 3 Lines 13-15). 

Elhamasadat and Lunsford do not explicitly teach an adhering layer is at least partially embedded in said second side of said elastic band,
said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user's face,
wherein said adhering layer at least partially embedded in said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening.

Saunders teaches an adhering layer at least applied to said second side of said band (see Fig. 1; Col. 3 Lines 36-38 "portions of the cap in an interior margin adjacent the lower edge of each panel are coated with a layer of pressure-sensitive adhesive 24"),
said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user's face (it is known in the art that the pressure-sensitive adhesive would constitute some substance; Saunders teaches the adhering layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of adhering the band to the face, especially in light of Fig. 1 and Col. 6 Lines 46, 50-53 “mouth 18…brought into sealing engagement with the user’s skin by merely pressing the side panels 12, 14 against the user’s skin to bring the pressure sensitive adhesive into contact therewith”, and to do so releasably, especially in light of Fig. 1 and Col. 6 Lines 54-57 “strippable tapes 26, 28 may be reapplied over the coating of adhesive 24 so that the covering 10 may be stored and subsequently reused”, where if the covering 10 can be reused, so can the adhesive, which means the adhesive is releasable),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamasadat’s elastic band (provided by Lunsford) with Saunders' adhesive in order to create a sealing engagement with the user’s skin (Col. 3 Line 38-40) especially as both Elhamasadat and Lunsford intend to keep the headwear snug around the head of the user (Elhamasadat [0002]-[0004] and Lunsford Col.  3 Lines 13-15).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Elhamasadat teaches wherein said adhering layer at least partially applied to said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening (as aforementioned, as Saunders’ shows adhesive at the opening for the user, so would the adhesive be when modified on Lunsford, and therefore the adhering layer is at least partially applied to said second side of said elastic band in Elhamasadat--as provided by Lunsford.  As Elhamasadat--as provided by Lunsford--has the second side of said elastic band at the interior rim of said facial opening, then so would the adhering layer.  Modified Elhamasadat teaches the adhering layer on the second side of the elastic band at the interior rim of the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of adhering to the user’s face around the interior rim of said facial opening).

Modified Elhamasadat does not explicitly teach the adhering layer is at least partially embedded in said second side of said elastic band, and therefore
wherein said adhering layer at least partially embedded in said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening.

Nevertheless, Duncan teaches that an adhering layer is at least partially embedded (see Fig. 2; Col. 3 Lines 45-49 "torso protection assembly connector 18 is...adhesive...embedded in or coupled to the collar portion of torso protection assembly 14").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive applied to the band in Elhamasadat, as provided by Lunsford, to be instead be embedded as taught by Duncan, inasmuch as Lunsford teaches fabric capable of having elements embedded within, such as in order for aesthetic improvements or design choice instead of protruding, and/or in order to provide a level/smooth seal between the user and the garment, especially as Duncan shows that an embedded arrangement is known as a simple substitution with a coupled/applied attachment relationship between an adhesive and its substrate.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Modified Elhamasadat then teaches the adhering layer is at least partially embedded in said second side of said elastic band, and therefore
wherein said adhering layer at least partially embedded in said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening.
Regarding Claim 2, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
Saunders further teaches wherein said adhering substance comprises a pressure sensitive adhesive (see Fig.1; Col. 3 Line 38 “pressure-sensitive adhesive 24”).
Regarding Claim 4, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
	Lunsford at least suggests wherein said elastic band is attached to said interior rim of said facial opening along an entire circumference of said facial opening (see Fig. 5E where entire circumference seems to have fabric layer of 133, especially in light of Col. 5 Lines 7-8 "stitch line 135 is used to attach the two ends of the fabric thereby forming band portion 103e").
	Regarding Claim 5, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
	Lunsford Fig. 5E embodiment does not explicitly teach wherein said facial opening has gaps around said circumference where none of said elastic band is attached thereto,
said gaps facilitating the insertion and removal of objects between said user's face and said interior rim of said facial opening.

However, Lunsford Fig. 4 embodiment teaches wherein said facial opening has gaps around said circumference where none of said elastic band is attached thereto (see Fig. 4; Col. 3 Lines 36-37 "headgear 101 may include one or more body apertures 102 as seen in Fig. 4", Col. 3 Lines 37-39 “body apertures 102 can be…located in…band portion 103”, where existence of gaps would mean no existence of band portion 103, or band portion 103e elastic band),
said gaps facilitating the insertion and removal of objects between said user's face and said interior rim of said facial opening (Lunsford teaches the gaps which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing objects in the gap, especially in light of Col. 3 Lines 39-43 “body apertures 102 are typically sized to permit ventilation or are sized big enough to permit…ear buds from a music device to be used while wearing headgear 101").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunsford Fig. 5E embodiment with the gaps of Lunsford Fig. 4 embodiment in order to accompany ear buds (Col. 3 Lines 39-43).
Regarding Claim 9, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
Elhamasadat teaches at wherein a first strip of hook-and-loop fasteners are attached to said lower end of said upper head portion (see Fig. 2A: [0022] "opening 23 is closeable by a fastener 24…fastener may be…VelcroTM", where it is known in the art that Velcro is hook and loop and that the use of Velcro would indicate the lower end fasteners 24 include the first strip of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747).
Regarding Claim 10, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 9.
Elhamasadat teaches wherein a second strip of hook-and-loop fasteners are attached to said upper end of said lower torso portion (see Fig. 2A: [0022] "opening 23 is closeable by a fastener 24…fastener may be…VelcroTM", where it is known in the art that Velcro is hook and loop and that the use of Velcro would indicate the upper end fasteners 24 include the second strip of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747), 
wherein said first strip of hook-and-loop fasteners are configured to mate with said second strip of hook-and-loop fasteners (Elhamasadat teaches the hook and loop fasteners which meets the structural limitations in the claims and performs the functions as recited such as being capable of mating together, especially as this configuration is known in the art for two strips of hook and loop, see extrinsic evidence Barrett US Publication 2015/0208747).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025), Saunders (USPN 3793110), and Duncan et al (USPN 9648914), herein Duncan, as applied to Claim(s) 1, 2, 4, 5, 9, and 10 above, further in view of Shanahan (US Publication 2010/0210177).
Regarding Claim 3, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 2.
Saunders does not explicitly teach wherein said pressure sensitive adhesive comprises a silicone gel.
Shanahan teaches wherein said pressure sensitive adhesive comprises a silicone gel (see Fig. 2; [0009] "silicone gel adhesive permanently attached to the first side of the stretchable piece of fabric removably attaches the stretchable piece of fabric to skin of a wearer”).
Saunders teaches all of the elements of the instant invention as discussed in detail above except providing the specific material of the adhesive being silicone gel.  Although Saunders does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Saunders by making its adhesive of silicone gel. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make adhesive of silicone gel on the basis of its suitability for the intended use. In other words, the use of silicone gel would have been an "obvious to try" approach because the use of such a well-known material for an adhesive is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), in order to attach a garment to skin, especially as shown by Shanahan.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025), Saunders (USPN 3793110), and Duncan et al (USPN 9648914), herein Duncan, as applied to Claim(s) 1, 2, 4, 5, 9, and 10 above, further in view of US Rubber (GB 410308).
Regarding Claim 6, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 1.
Lunsford does not explicitly teach wherein said elastic band comprises a woven elastic.
US Rubber teaches wherein said elastic band comprises a woven elastic (page 1 Line 64 "elastic woven ribbon material"; page 1 Lines 98-100 "Fig. 4 is a detail view of the preferred type of elastic thread used in the fabrics").
Lunsford teaches all of the elements of the instant invention as discussed in detail above except providing that the elastic band is woven.  Although Lunsford does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Lunsford by making its elastic band woven. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make an elastic band woven on the basis of its suitability for the intended use. In other words, the use of woven elastic would have been an "obvious to try" approach because the use of such a well-known material for a band is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), in order to diminish odor while having comfortable texture as shown in US Rubber (Col. 1 Lines 38-41, 44-46, 74-79).

Claim(s) 11, 12, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025), Saunders (USPN 3793110), and Duncan et al (USPN 9648914), herein Duncan.
Regarding Claim 11, Elhamasadat teaches an activewear garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2A; [0013] "hooded garment 10…particularly suited for athletic activities") comprising:
an upper head portion adapted to be worn about and secured to a user's head ([0014] "hooded garment 10 has a hood 12"; Elhamasadat teaches the head portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn and secured to a user’s head especially in light of [0015] “hood 12 covers the head of the wearer and holds the loose hair of the wearer in a generally stable position”);
a facial opening formed on an anterior side of a facial extension of said upper head portion (see Fig. 3D and annotated Fig. 2A; [0018] "face opening 20 is defined in the front head portion"),

    PNG
    media_image3.png
    749
    641
    media_image3.png
    Greyscale

said facial opening being adapted to allow said user's face to protrude (Elhamasadat teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing a user’s face through, especially in light of [0018] face opening 20 is sized so as to allow a portion of the face of the wearer to be exposed when the hooded garment 10 is worn"),
said facial opening having a circumference (see Figs. 2A and 3D, where at least a portion of a circumference is shown).

Elhamasadat does not explicitly teach an elastic band having a first side that is attached to an interior rim of said facial opening formed on said anterior side of said facial extension
a second side of said elastic band,
such that said second side does not protrude from said interior rim and is configured to directly contact said user's face,
wherein said elastic band is attached to said interior rim of said facial opening along an entire circumference of said facial opening.

Lunsford redefines teaching a facial opening formed on an anterior side of a facial extension of said upper head portion (see Figs. 1 and 5E embodiment; although Fig. 1 is a different embodiment in that the band 103 is not separate, one of ordinary skill in the art would understand how Fig. 1 still relates to 5E, where Fig. 5E is the embodiment utilized; where band 103e is the facial extension; where facial opening is delineated by the circumference of 131 located on an anterior side of 103e; Col. 5 Lines 9-10 “band portion 103e attaches to head portion 104”; Col. 5 Line 2 “band portion 103e has a front end 131”); 
said facial opening being adapted to allow said user's face to protrude (Lunsford teaches the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of  allowing a user’s face through, especially in light of Fig. 2),
said facial opening having a circumference (see Fig. 5B; Col. 4 Line 8-9 "band portion 103 may vary width B around the circumference"; although the recitation is directed to a different embodiment, one of ordinary skill in the art would understand the circumferential recitation can apply to Fig. 5E as well).

As such, Lunsford teaches a band having a first side that is attached to an interior rim of said facial opening formed on said anterior side of said facial extension (see Fig. 5E; Col. 5 Lines 1-2 "Fig. 5E shows band portion 103e with multiple layers of fabric"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”; as such, the "inner" fabric layer seen at 133 can be the band; and the "outer" fabric layer at 134 constitutes interior rim; as for first side-- first side would be the unseen side of fabric layer at 133 in Fig. 5E and facing fabric layer at 134; as for attached--Col. 5 Lines 3-5 "band portion 103e may be formed by layering multiple pieces of fabric on each other and sewing the fabric together along front end 131 and back end 132", where 131 and 132 delineate fabric layers at 133 and 134 and therefore band at 133 is attached to fabric layer at 134 via 131 and 132),
a second side of said elastic band, such that said second side does not protrude from said interior rim and is configured to directly contact said user's face (for second side--see Fig. 5E where fabric layer shown at 133 is the second side of fabric layer at 133; as for fabric layer at 133 disposed entirely inside and not protruding--see Fig. 5E where fabric layer at 133 and fabric layer at 134 are concentric and therefore fabric layer at 133 is disposed entirely inside of fabric layer at 134 and therefore does not protrude, especially as the layers have been sewn together at 131 and 132; Lunsford teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a user’s face, especially in light of Fig. 2),
wherein said elastic band is attached to said interior rim of said facial opening along an entire circumference of said facial opening (see Fig. 5E where entire circumference seems to have fabric layer of 133, especially in light of Col. 5 Lines 7-8 "stitch line 135 is used to attach the two ends of the fabric thereby forming band portion 103e").

Lunsford at least suggests that the band fabric layer at 133 is elastic (Col. 4 Lines 43-47 "band portion…103e…may therefore use…elastic"; Col. 5 Lines 5-7 “layering the fabric allows for different fabric to be used on inner surface 133 than is used on outer surface 134”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunsford band fabric layer at 133 to be elastic especially as Lunsford suggests such a possibility and as there is a finite number of predictable solutions suggested, such as either 133 or 134 is elastic as taught by Col. 5 Lines 5-7, without unexpected results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamasadat’s “facial opening” with the band of Lunsford (redefining facial opening) in order to prevent user distraction from blowing hair and for a more secure fit around a user’s head (abstract and Col. 3 Lines 13-15). 

Elhamasadat and Lunsford do not explicitly teach an adhering layer is at least partially embedded in a second side of said elastic band,
said adhering layer being disposed entirely inside said interior rim
said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user's face,
wherein said adhering layer at least partially embedded in said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening.

Saunders teaches an adhering layer at least applied to said second side of said band (see Fig. 1; Col. 3 Lines 36-38 "portions of the cap in an interior margin adjacent the lower edge of each panel are coated with a layer of pressure-sensitive adhesive 24"),
said adhering layer being composed of an adhering substance configured for releasably adhering said second side of said elastic band to said user's face (it is known in the art that the pressure-sensitive adhesive would constitute some substance; Saunders teaches the adhering layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of adhering the band to the face, especially in light of Fig. 1 and Col. 6 Lines 46, 50-53 “mouth 18…brought into sealing engagement with the user’s skin by merely pressing the side panels 12, 14 against the user’s skin to bring the pressure sensitive adhesive into contact therewith”, and to do so releasably, especially in light of Fig. 1 and Col. 6 Lines 54-57 “strippable tapes 26, 28 may be reapplied over the coating of adhesive 24 so that the covering 10 may be stored and subsequently reused”, where if the covering 10 can be reused, so can the adhesive, which means the adhesive is releasable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elhamasadat’s elastic band (provided by Lunsford) with Saunders' adhesive in order to create a sealing engagement with the user’s skin (Col. 3 Line 38-40) especially as both Elhamasadat and Lunsford intend to keep the headwear snug around the head of the user (Elhamasadat [0002]-[0004] and Lunsford Col.  3 Lines 13-15).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Elhamasadat at least suggests said adhering layer being disposed entirely inside said interior rim (as the adhering layer is on the second side and Lunsford already taught the second side does not protrude from the interior rim and therefore is disposed entirely inside the rim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhering layer also does not protrude and is entirely inside the rim).

And as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Elhamasadat teaches wherein said adhering layer at least partially applied to said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening (as aforementioned, as Saunders’ shows adhesive at the opening for the user, so would the adhesive be when modified on Lunsford, and therefore the adhering layer is at least partially applied to said second side of said elastic band in Elhamasadat--as provided by Lunsford.  As Elhamasadat--as provided by Lunsford--has the second side of said elastic band at the interior rim of said facial opening, then so would the adhering layer.  Modified Elhamasadat teaches the adhering layer on the second side of the elastic band at the interior rim of the facial opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of adhering to the user’s face around the interior rim of said facial opening).
Modified Elhamasadat does not explicitly teach the adhering layer is at least partially embedded in said second side of said elastic band, and therefore
wherein said adhering layer at least partially embedded in said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening.

Nevertheless, Duncan teaches that an adhering layer is at least partially embedded (see Fig. 2; Col. 3 Lines 45-49 "torso protection assembly connector 18 is...adhesive...embedded in or coupled to the collar portion of torso protection assembly 14").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive applied to the band in Elhamasadat, as provided by Lunsford, to be instead be embedded as taught by Duncan, inasmuch as Lunsford teaches fabric capable of having elements embedded within, such as in order for aesthetic improvements or design choice instead of protruding, and/or in order to provide a level/smooth seal between the user and the garment, especially as Duncan shows that an embedded arrangement is known as a simple substitution with a coupled/applied attachment relationship between an adhesive and its substrate.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Modified Elhamasadat then teaches the adhering layer is at least partially embedded in said second side of said elastic band, and therefore
wherein said adhering layer at least partially embedded in said second side of said elastic band is configured to adhere to said user’s face around said interior rim of said facial opening.
Regarding Claim 12, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 12 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 12. 
Regarding Claim 14, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 11.
	The body of Claim 14 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 14.
Regarding Claim 17, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 11.
Elhamasadat further teaches a lower torso portion (see Figs. 2A and 3B; [0014] "hooded garment 10 has…a torso support portion 13…and a neck portion 14”; see annotated Fig. 2A below for frontal delineation between torso and head portions);

    PNG
    media_image1.png
    747
    638
    media_image1.png
    Greyscale

a lower end of said upper head portion being attached to an upper end of said lower torso portion (see Figs. 2A, 2B; [0020] "pocket 21 is positioned in the back head portion of the hood 12"; [0021] "elastic 22 is positioned below the pocket 21"; [0022] "opening 23 is adjacent to the elastic 22...opening 23 is closeable by a fastener 24"; see annotated Fig. 2A below, where 12 is attached to 14 of the lower torso portion at opening 23).

    PNG
    media_image4.png
    407
    349
    media_image4.png
    Greyscale

Regarding Claim 18, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 18 is the same as the body of Claim 9.  As such, see the aforementioned rejection of the body of Claim 9 for the rejection of the body of Claim 18.
Regarding Claim 19, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 18.
The body of Claim 19 is the same as the body of Claim 10.  As such, see the aforementioned rejection of the body of Claim 10 for the rejection of the body of Claim 19.
Regarding Claim 20, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 20 is the same as the body of Claim 5.  As such, see the aforementioned rejection of the body of Claim 5 for the rejection of the body of Claim 20.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhamasadat et al (US Publication 2011/0225699), herein Elhamasadat, in view of Lunsford (USPN 9138025), Saunders (USPN 3793110), and Duncan et al (USPN 9648914), herein Duncan, as applied to Claim(s) 11, 12, 14, 17-20  above, further in view of Shanahan (US Publication 2010/0210177).
Regarding Claim 13, modified Elhamasadat teaches all the claimed limitations as discussed above in Claim 12.
The body of Claim 13 is the same as the body of Claim 3.  As such, see the aforementioned rejection of the body of Claim 3 for the rejection of the body of Claim 13.



Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-14, 17-20 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification--
In regards to applicant’s remarks on page 8 that Saunders cannot teach embedded-- examiner notes that Saunders is used to show that adhesive is known at a headwear’s opening for a user, not necessarily the method for which the adhesive is manufactured with the headwear structure.  As the claims are directed to a product and not to a method, the method recited by Saunders is not found pertinent to the rejection.  
In regards to applicant’s remarks on page 9 that “instant application teaches…how the adhering substance embedded in the elastic band causes the elastic band to more strongly adheres to the user’s face to prevent slippage of the facial opening,” examiner respectfully disagrees.  No support has been found in the cited areas of specification [0025], Figs. 1-3 and 5 for the embedding of the adhesive causing the band to more strongly adhere.
In regards to applicant’s remarks on page 10 regarding “protective covering taught by Saunders would be wholly inoperable for use on a facial opening.  Indeed the user would suffocate if he or she were to insert his or her face into the protective covering of Saunders and form a water-tight seal with the user’s face using the adhesive in the manner taught by Saunders”, examiner clarifies that the applicant may have inadvertently misunderstood the rejection and modification.  It is not particularly clear what applicant means by “inserting the extremity into the inverted covering” on page 10, as Saunders’ would be utilized not by covering a user’s entire face with the crown of Saunders’, but for the face to protrude out of Saunders’ mouth 18 as though user’s nose is protruding the most outwardly compared to the back of a user’s head.  Nevertheless, examiner clarifies that Elhamasadat’s elastic band (provided by Lunsford) is modified only by Saunders’ adhesive as Saunders teaches an adhesive at a headwear opening for a user, and not, as best understood, for modification with its entire protective covering.
Furthermore, in regards to applicant’s remarks on page 10 that Saunders is for preventing water intrusion and does not suggest utilizing the adhesive to resist excess shifting, examiner notes that the motivation is to help create a sealing engagement with the user’s skin, especially as both Elhamasadat and Lunsford intend to keep headwear snug around the head of the user, and Saunders’ adhesive would indeed help create a sealing engagement with user’s skin. Furthermore, even if claims were amended to recite a different application, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to applicant’s remarks on page 11 regarding examiner’s interpretation of the inner fabric of 103e at 133 being the band portion and the outer fabric of 103e at 134 being the interior rim, examiner respectfully disagrees with applicant’s remarks that such an examiner interpretation is unsupported by Lunsford merely because “entire structure at 103e of Figure 5E of Lunsford pointed to by the Examiner is taught by Lunsford to constitute a band portion.”  Inasmuch as applicant has structurally defined “band” and “interior rim” in the claims, the Lunsford reference can be interpreted to meet the recitation, regardless of whether Lunsford happens to summarize both layers of fabric as forming a band portion.  The Lunsford reference explicitly teaches two distinct elements which read on the claimed limitations inasmuch as currently claimed. 
Furthermore, in regards to applicant’s remarks on page 11 that the elastic band does not protrude from the interior rim, examiner reiterates that concentric layers of fabric indicate that there is no protrusion relative to each other in at least one direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Wiemers (DE 816486), Salzmann (FR 1093702), Phillips Jr et al (USPN 4823407), Sacks (USPN 2191589) directed to interior rim; Marchello (US Publication 2017/0056751) directed to elastic band;  Mattinson (USPN 5109549) directed to interior rim and elastic band; Williams et al (USPN 2978708) directed to extension; Schneider et al (USPN 7904147), Garabedian (USPN 9532618) directed to embedded and/or applied adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     



/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732